         Case 1:10-cv-02223-AWI-GSA Document 31 Filed 09/01/21 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                                                                   Divisional Office:
                                EASTERN DISTRICT OF CALIFORNIA
                                                                                    Angela Alvarez
                                         Office of the Clerk
                                                                                  Deputy In Charge
Keith Holland                Robert T. Matsui United States Courthouse
                                                                                   Robert E. Coyle
    Clerk                            501 “I” Street, Suite 4-200
                                                                              United States Courthouse
                                Sacramento, California 95814-7300
                                                                            2500 Tulare Street, Room 1501
Jenna Nelson                           Phone: 916-930-4000
                                                                               Fresno, California 93721
Chief Deputy                     Website: www.caed.uscourts.gov
                                                                                Phone: 559-499-5600

                                          September 1, 2021

  In re: Burcham v. AT&T Services, Inc. (1:10-cv-02223-AWI-GSA)

  To All Parties and Attorneys of Record (VIA CM/ECF):

         I have been contacted by Judge Anthony W. Ishii, who presided over the above-
   mentioned case.

           Judge Ishii informed me that it has been brought to his attention that while he
   presided over the case he owned stock in AT&T. His ownership of stock neither
   affected nor impacted his decisions in this case. However, his stock ownership would
   have required recusal under the Code of Conduct for United States Judges, and thus,
   Judge Ishii directed that I notify the parties of the conflict.

         Advisory Opinion 71, from the Judicial Conference Codes of Conduct
   Committee, provides the following guidance for addressing disqualification that is not
   discovered until after a judge has participated in a case:

                [A] judge should disclose to the parties the facts bearing on
                    disqualification as soon as those facts are learned, even
                    though that may occur after entry of the decision. The
                    parties may then determine what relief they may seek and a
                    court (without the disqualified judge) will decide the legal
                    consequence, if any, arising from the participation of the
                    disqualified judge in the entered decision.

          Although Advisory Opinion 71 contemplated disqualification after a Court of
   Appeals oral argument, the Committee explained “[s]imilar considerations would apply
   when a judgment was entered in a district court by a judge and it is later learned that
   the judge was disqualified.”
      Case 1:10-cv-02223-AWI-GSA Document 31 Filed 09/01/21 Page 2 of 2



        With Advisory Opinion 71 in mind, you are invited to respond to
 Judge Ishii’s disclosure of a conflict in this case. Should you wish to respond,
 please submit your response on or before October 1, 2021. Any response will be
 considered by another judge of this court without the participation of Judge Ishii.

Sincerely,



Clerk of Court
